UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-49725 Goldsands Development Company (Exact name of registrant as specified in its charter) Calle Juan Fanning 219, Miraflores, Lima, Peru +51-1-446-6807 (Address, including zipcode and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) þ Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:297 Pursuant to the requirements of the Securities Exchange Act of 1934, Goldsands Development Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Goldsands Development Company Dated: March 29, 2012 By: /s/ Michael Stocker Michael Stocker President and Chief Executive Officer
